Order entered November 25, 2014




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-14-01209-CV

                               E.F. JOHNSON COMPANY, Appellant

                                                    V.

INFINITY GLOBAL TECHNOLOGY F/K/A INFINITY GEAR AND TECHNOLOGY, LLC, ET
                             AL., Appellee

                           On Appeal from the 95th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-11-14303-D

                                                ORDER
       The Court has reviewed the sealed clerk’s record in this case. Upon review of the clerk’s record,

it appears the trial court has ordered sealed only Exhibit 18 to E.F. Johnson Company’s February 21,

2013 Motion for Summary Judgment. Accordingly, we STRIKE the sealed clerk’s record and the

sealed supplemental clerk’s record. We ORDER Gary Fitzsimmons, District Clerk of Dallas County, to

file within ten (10) days of the date of this order a corrected sealed clerk’s record that includes only

Exhibit 18 to E.F. Johnson Company’s February 21, 2013 Motion for Summary Judgment, which was

ordered sealed by the trial court, and to file a corrected unsealed clerk’s record that includes all

remaining items that the parties have requested included in the clerk’s record.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE